Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 1 of 16 Page ID #:1
                                                                            FILED
                                                                                             CLERK, U.S. DISTRICT COURT
                                            t
                                                         RELATED DDJ
                                                                                                OCT 27 2020
                                                                                           CENTRAL DISTRICT OF CALIFORNIA

                                                                                                       RS
                                                                                             BY: ___________________ DEPUTY




                                        p,;~fy;c~ a~~~ ~~►~ q


                                                                    2:20-CV-09926-JFW-SHK
                                                     r




 '1""   ~L'tL1~i7L:~t~i~lt?~~F~~[1;d1        + I -_ ~`:--
  i`                                        ~~s~~r~~ll~r~lt~s.:w~




                                                                             ~ ~
           k




                     ~~tR~ cqo~~ ~ ~c'~►I ~~~c
                                                                '" r ~i:f~    ~        '
                                                                                   ,
Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 2 of 16 Page ID #:2




                   i+~~L ~Jf 1'x"1'



                                                        ~~~~~n ~ ~ ~ + ~~#~cs (,a t Y



                                                                            f~
                                                                       +1 b7 t~+?
                                                                       100 ~~)~~~




                                                r               ~       ~   9
     Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 3 of 16 Page ID #:3
                                                                                                                                                         t
         ~                ~                            ~
     i            -~                  r . sE
                                                           i J
                                                                                                                                                                                                                                  ,~..
 t                    ~                                      ~~~



     1'               ~~                                                                                                                                             ~
                                                                                                                                   w                         l




 ,~.         .1 `
                      r

                                          ~        ~           '
                  ~1~~
                                                                           ~;~                     ~T       t                                     t ~        ~       ~                        A.                    '1. 9               ~',                                         1
                                                                   ~
                                                               t


                  f                                                               4        ~                                                                             ~s




                                                                                                                                       ~~`              ~~               ~        i                ~
                      ~                                        ~                               w                     r                                                                                     ~~~"'Ir                               ~"~11          ~~~                                      ~
                                                                                                                                                                                                            ~~
                                                                                                                                                                                                                                                   ~i




         . ~                                                                                         ..                                                                               `.               ... •
                                                                                                                                                                                 v
 ~                    ~ ~ ~ ~ .;~~ilr~~~~.~~
                                           ~II~.i                                                                                                                                     ~                    f                  l           1 .5     I     /.         i                         ./ ..



:i,       f                                                                                             ~ I          ~ ~    ~~,        r ''                  ~ . ~ i~..                                    ~~~                                                                      ~~. ~~        r..




                                              rr


                      ~~(                                  i                z.,                      .t                            (                Y            ~is~ ~,              .~ 1                     ~.r.                ''            i. • a




~.



u.,               i~~~                                                                I             i~ s ~ ~                            ~                                        I'           .~ 1                                  ~                                       t
      r ~'+ , ~                       ~            ,~                  t   ~               ~                               ~,                     ~Cil           ~
                                                                                                                                                                                                                    ~               j~~~(i ~
                                                                                                                                                                             ~                                                         "~ ~ 'f~ ,

                              I                                                                                      ~,.                                                          ,:.:             ~ ti                                                                                      ~~
                                                                                                                                                                                                                'rl'                                                                               ~

                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                (~                                                                                                 ~ 1 r                            ~ •~                          9
                 1!I~i~„I~II                                       ~ f            ~~ y                  t                  !         ~~~~I~
                                                                                                                            ~~I~„~~,~~                                                                                j       ~
                                                                                                                               7



                                                                                                                                                                                               .~ I             J         A                                     ~   1           I                       11
                      ~~                      r            ~~ l                           n ~'      ~~          ~,

     1
                      ~v~
                      ~~                           r       '               ~
                                                                           r '7 J .. ~
                                                                                  '                                      / ~            ~ ~                  ~' '
                                                                                                                                                                                          i   1~                    r                     ~       1' r                  "               .-~."


                                                                                                                                                                                                                                                       / ~ lJ           ~
                                                                                                                 '.                                                  I                                 ~       iI             i.~ I



                      ~                                        ~,                                                                                       ,~
             >                    r                                                                                                                                                                                                                                                      ,.


                      i
                                                                                                                           -_                 _                                                        _                          ___                                                   -                    -   --   -
Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 4 of 16 Page ID #:4



                                                 r~

                                                 .~




                                    01►




On




                                                                       q
      Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 5 of 16 Page ID #:5

                                                Ib
                                                     ~~                    ~              ~



           ~~   ur I ~ ~~ii        irf      '            (~           ~ II     ~~~




                                                     C         ~ ,~       .;   i              _.i,
       ~        ~. r




 ,r        ~             -               ,`--- -~~ ~~                 -
~~r                            ~    3~;.


                ~~~t




                                     ,, .                                                           ~i~
                                                                                                     }
                                                                                              ~-~
                                                                               T~   i ~
                 ~ ~                                 ~        f~
           ~                   ~~~




                       ,,°
                              ~~~~w
Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 6 of 16 Page ID #:6




                                                         k ~~




   r           i                                                t   ~




                                                                                   ~'

                                                                        ~i




                          ~r




                                                                             iI~IM~Ii _

                                                                        ~`~~
                                                                                   _.,,d
                                                                                                                                                            w.._              __.
                                                            •,err
 ~          ,..                      ~~          E ~ .~,                < ~ ,~~~~ •~ +                :/ , ~'7..~
. ~                                                                                                    'B.              .y:~._~ I,~.1~ _ x.11'1~~ ` ~i~'~l'
                                                                                                                                               ~     ~~~ '
                                                                                                                              i~~j                               r ~,
                                                                                                                E
                                                                                                               ~{~ ~ ~                                      f, ~.      I      /
                                                                                                                                       ~ ~'~~~~7
                                                                                                                                                                       . C
                                                                        i ~ . ~ '.                       1,                                                      ~~i
      Y   ~ ♦     L                ~.c           ~'                                  ~~,                      `~~~. l                            .~~.       _
                                                                                                                                           ..~
                                                                                                                                                                           ',J,
                                                               /                 ;J      ~       '~
                                                           ~                                                        r     I      ,~~r
          arm ~'L.    ~             .~                r    ~                                                              ~y{.              ~~~
                                                             y                                                                    /1 r, v
                                                                                                                                                 '~             i
                                                                                                                                                                ~r           I.
                                                                    t                        ~
 ~1~`';                                          4 !fir        6,                                '            +~    ~T        ~   ~'   ,    ~    ^    ,'n       ~ n ~,        ~
      hill i~~L
                          1~
                               i          7 ~r             )                         ~
                                                                                                                                                                ~~
            1                                                                                                                                    r,
            Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 7 of 16 Page ID #:7
     Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 8 of 16 Page ID #:8
                                                                           ~~
                                                                                               r

                                                    ~~t~i V+tt~lo~bS 15                            ~~~ ~ (~►rf2~               ~ ~~5~~~~~'56~1• IT'
 ~   g'~^        ~~ ~'~I Z~~~r~
 2 ~v~5 Nit ~Gt~JS             + nl 65~                 ~~~          PeA5or1 ~ ~1i S5~ t~✓~" waS       ! waS~~{~~~~
                                                                                                              J •
 3      y~ ~ M         cwn52~,~                                     ,~~ ~ ,~a5 ~~v~c~rs~c~      ~iS~x1~'~ can ~  ,~n
                    .w,~ W                                                            ~ ,~ ., 1~
                                                                                      ~~           ~~r~ ~         A~ ~a5 t~a~eva                     ~,
 4 Gw~~j ~~ r~~s~ ~C+~G ~~~a
 5              ~~~s ~~ ~~~~C~~~~                                                     a~~s)~ ~ ~s ~~~1~~ ~~ ~ r~ ~
 6   ~j ~~` CciM~1IK~             ~             i             ~i`        fn~"o             ~I ~(~ ~~C~ _~n
                                                                                                        `I'"~~Gll I                                    S ~n ~~
                                                                                                                                             ~
 ~ 6~1~~~~~ I w ~ a►(~                                  cm ~        v~nS ~osSPf~v ~ c~                            ►         1ESL ~-         ICE ,cc~ ~~b~
                                                          :F o : o

 9        ~f~~~~Q~                             ( ~~ Nj~1~'~i ~~e ~~!i 1' ~ iA r` ~iUrl qYt~
                                            ~ ~~~~/                                                                                                             '
                ~f                                  ~n                                                                ~ ,~.j~        J~j,    ~j~ ~         F
                              VI ~ Filli~~N11;~ v i~                 ~                  1+~i"'~b            iL4 ~1,~ L~i71~'          1/~' ~✓4l.C.Y~~11'r 1~ ~~
l~               ~l~n~                       ~~V

                       ~~                   }                                     ~
1I   jpl~;       ~~~15 " ~v             ~~~ ~~ ~i ~~A G~GSI X11                                                                   N~45           SIK1~ ~
                                                                                           _
                                                a yt~' h~~ ~t S                          ~' ~c,~u ilk ► ~                                     a ~`~ ,~6,
                               l                                                          .~.,~       ~J                                    ~~,~ V ~L
~3     ~~r ~ '                 UPS _                          ~            uw            a"~t         ~s ~ +~(~                                      wCl       ~~' ~
                                                                                       (          ;►.
~ a ~ ~1r                     ~t. ~'b 1~ Y~t~                            I'~- rVtAi1 r~11'~"                , ~. , ~~ ~'~ ~ ,                                          I

15   ~ ~`~~Y~   '~ ~                                                                                                   ~j
                                  I
                                                                                                    (~~~~ ~                 r' ~ •~ u t W ~d45                  ~ Y~~
16     G ~:
       G~                           l
                    ~' jI~' , ~` ~ Il~'~QiV 1~'"                         '~~           ''~-
                r




                                                ~         ~                            r Y~~~ i              n              ~' a►~2 ir~(,~~rt t
~s              ~ y'~~y                '~               ~N~ ~b
                           dY~        YVl           t                          ~~~ ~Q~d~.~+~                     iYl             C
                          j~                                                       V       J
~o ~ u~•.                5~      .
21

22

~;

24

LS

26

27

28
     Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 9 of 16 Page ID #:9
                                                                       I~




         ,.
          ,~i           ~~/       r                                '                                r .~ ~ l          ~ y           ;~ {~                    ,
                    ~ ~.              .1         i   ;             4 ~, l i   ,                                     ~ Yliii,r~~ ~              l~ ►


                                      ~ ~




                                                                                                                                                                 ~.;
           ~~                                                                                                                                  ~4~        ~.~I
                                                                                                                                    ~   '~i~
                                                     ~.            /




     ~~                                                                             J                                                                 }

                              •r ~~         ~.             ~` ~   at              ~ ~}   f'   ~.l   1       '   ~      ~,~'




     .~

                              . v,;.



                                                                                                                                                                 1~ i



_~                            _r    __._  .~ ~ _                                                          ~.._
            IIYi~~ I ~w 7.!IAII~l~ "~~'~►A'/.~T~F f~! T' ~~l~:11 ~ "'1!r~ /^x ~'~"'' r ~ '" <r"►'.~'"~r'~`"'~
     t             ~'                                                         ~
          r~ ."
             i           fy            I             I 1                                                f
          Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 10 of 16 Page ID #:10
                                                                                                  i~
 1   ~Q~~T~. u               y                                                                                                                            .


             ,~                   ~~'~Q ~a~~~1~e~t                                                               C,
                                                                                                          ~ t~. rQ,~~~"~. ~pWIi1C[{~~~~r~1~                                                               ~               ulr{~ ~~Q
 2        1~~  ~ ~ pN~ GiLl~i IUA

 3
 4 ~          ~ Q~"G~~                                              ~                                 ~, ~                                                                                                                                 ~~ ~ 11~5
   s Q~                       ~Q~                                                    I ~                                                                                        ~              An                 e         ~
 5 III~~Iir     ~ ~'           ry               ~                       r                                                   ~
                                                                                 ~S                   - c~~~ ~                                        ~ ~.
                                                                                                                                                   ~~55 4                ice.~ ~~ a~s°
 6r                     ~                                                        _~                                                                            ~                           ~ _
                                                                        ~i~f: N ~~~~; rr~r~~                                              RM~ ~s Ar~~~~~  ~ arr~ !~P ~~p~e     w~   ~,~~ ~~►~
                 rn ~~~~rf~ A                   c Rr
           i
               ~~
      ~~ r.~., r,. ~n,~~~ . ~_.iY       AW1 I~ U                ~           ~h ~                  f               ~              I                S~I~iii,~
                                                                                                                                                                    ~         I    1
                                                                                                                                                                           ~,~ .~ ~ 4V~5   °+~~Gt~ i ~                                               `.
 8                                                                                                                                            n                                       ~~ t
9                                                                                                     1
                                                                                                      ~                             z
                                                      ~,                             ±~                   1;                py~~ ~~~                      ~~ ~~ ~ Gyp, y~" ~'~I~'                          ~                ~          G~e~           #
10                                                                                                                                            ~                                                                                                       ~;
11                                                          1               P'
                                                                                                      ~ R ~                                                   ~,,rr~                           1                          r~~i~
12                                         ~'                           ~a                ~ t'~                                           ~#                         _j,             ~                    ~ t ~                                  ~ t           1

13                                                                                                                                                ~                                                          ~` ~                          ,~
                                   ` ~;~,`~~~,`~..r',~~ ~ 611       ~   ryly~         i=~       ~14, v"                                               t        .•t          ~,                          4i/'[16~~          ~iRb~ ~              ~8t       l~-
                                                                                                                       '~       '~r
14                               ,~           `T~
                                                                                           ;~
15                                                                                                                                                                         (                                                    .~,~
                                                           i                                 .5                                                                                                 ~~
                                 Q6j                       ~''~~~ dt ~               `~~~~6~~~~~"~                          ~ +~ ` ~~                       ~.t~` ~Q~ ~r~~~t                         ~t~ ~-~~+y'~~/~tai                ~ xr~~~k~'
16                                                                                                                                        fi fi                                     ,,~                               Y    ~                     j


17
18
                                        Q,, ~Q,, ~ ~~ ~' ~ ~~~~                                           ~s~ ~.                                      ~'~       ~_      " 't~                  ~'+       t` ~ _                 IAA    R              ~ ~~

                                    ~             (                              ~          .,        ~
19
z0                                                                                                        d                               t                                               5~                                                               6
Z1
~z
                                                                                                                                                      ~                    ~~                                         ~" ~~ a~~
?3
?4
?5                                                    ~~~.~G 1~ # e                                           :~ . ,                  ~                                                                                                F
                                                                             J                                                                                                        i
                                                                                                              9        ~
                                                                                                                                      ~~'f~~7Y~               ~~'~, ~
?6                                                                                                                                                                                    d' r~,,. ..


~~
~g
i
         Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 11 of 16 Page ID #:11
fI,                                         I ~/




~-----



                 Q~ y~rui c ~~M   ~~iSE w   ~ ~Nr w~'~~ r► an ar~ pr'+~«~~ oI        ~•wso~i~~a1 'I~~




~                1f yP,~i aWAL~nG~i~ p/IS011 dr O~INW t0►/~iOMN~ ~Md~I•~ N~!/ZrOM M~/C60q   ~''~t   ~.~~~!




                                          ~~~                        ~      ~1                  ~
                                     ~~ ~~




          ~.     Doer    ,j~+l~ prisM, o~ olia corru~a+d ~Icy wl►~ya►r ~14~tt~J aNst h~va ~ Sriacct




          C, ~   pe~s~~'~t~~~wt       G       ~~rN'~       N~   a► ~~wuw     ~ ~+ ' wl+pcy~rwcl~r~s~ ~a




                  W~~
     Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 12 of 16 Page ID #:12
                                                       i~

                    ~ _'
                    '          '"^ '_   Y_.-.~ ~".~~        ~..-~. —~~p~~.~ •ice^`, ww~s~~ ~~w~~i~*~~

            C+~1f+Mn~   ~ C~ Fsl1~i~ fir ~►is           ie~1

~~          ~Y~




           3. wt►~at+wa ~.rei~t ~~y~t




                 wI~          ;~~y, ~rv~~r~o~l~M+~al~ier►t ~s


                        ,,,     .,
    Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 13 of 16 Page ID #:13

                                           i




                                     r,




4111. ~   •~ws ~I~ri43




      T6~P,M~I'e ¢yto~~'how   le~~ ~Iv~l~A ~tS   +~K~   11N~'        INRr ~
     r
 i
         Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 14 of 16 Page ID #:14
.~                                            19
                                                                                 M




                      t




                      ~~   '
                           - ~
         Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 15 of 16 Page ID #:15




     1           ~~(
                                                                    S ~°1~' ~~~~~ (,l~Y'~1[il ~                ~ oi" ~! ~vteWl
                                                    ,r~ll~~, ~~!
 2               U      ~' ~~Y~4~ R+►~2 mot" ~~i~~                                 .     ~,t
                                               ,I~ ,-ll          ~        ~     ~"              ~              4r~ ~rw,~~a Prp~11~.SE'~
             ,n~;~'A"~#~b~+~ G!
                           p.                           ,5 Wn~p~Aslr~': I~ 05 ~c ~
                                           ~v iP.~ ~'!~ 7'1
                                                                   1
                                                                                     d
                                                                                        I~S

                                                                                      ~ss~
                                                                                             ~
                                                                                           ~~~~ ~~ ..~, ~ cGs
                                                                                                             J ~ ! ~
                                                                                                              ~ ~.~j ~~~
 4               s~~ as ~ h~~s~s, c~+use. „~+ne~~~ ~                           ,~~ ~~            n
                            ~x                                                                       :~M   ff , ;    ~
                                                                                                                    ,a
                 2} y~ ~~                        ~Ciss~'    ~ar/ a;~ ~ rtdn. ~~'~a~5 ar ,~p~R~                    ~
 5                        ~~'
                              ~, , ~,                               ~                                   ~, ~ ,y~~
                                                                             x 8' ~'~v~' ~v~ ~~~A S~P~~
                                                             ~v~~ t~n~'~n;~ior~8
 6           ~~vUe~S~/~ ~'X~ '~~~f ~~/ ~3~                                                                        ~.
                                                                                   _
                       ~~.                    f               /         '~ ~. ,     ~J.
                                                                           ~~{~f~ ~(~`r rweSA.~ (ywt ~t~S y~     .~ Y2~l~~(~~l~S
                                         v~' OEff~A~ ~ ~      t,~~~,°
 s ~~1~
 9
                         `i

                      ~ ~I.                                                                               5
10           ~
                                                 r~~ . ~93n a~ tea ~5 '~~ ~t      ~~~ V+i~4 CQSQ.- ~2~~ ~
>>           J p~r~-~ rvvi(~Q r    ~#:Ir ~C'S (~                 ~"~      ~1                       U~
                                I          ~   j           ~+                s WV►~,N~~    Gk ~~~ W~7~ (~L
                J    ~                                        ,c~~~  2 ~9 K
~2                              I U aSfi~i+Gl       ~     '~

13                      ' o ~t~
                     r`~s                     ~e~l~~'in ~~iS~tiSSq,) ~      fit.
14

IS           ~01~'Q, 6~ SI Kl~l ~ ~~~ ~~ ~~

16

17       S~               (~ d~ ~ Ge~`
1s                        ~V'Clk~~        ~~iil~'~~~
                                                            ~~ro       g~~~ ~►~¢M~u~ ~rr~Y~t
         ~ri
                            d~l~                           ~~~ G~~
19               ( 1~1Y1 I~~

'~                son                s                     ~S~ ($~u~' S~r- ~'
2~                                                         Lbs               ~- ~~~2
22       f

23

24

25

26

27

28
    Case 2:20-cv-09926-JFW-SHK Document 1 Filed 10/27/20 Page 16 of 16 Page ID #:16




l



                                                           r   ~~ z    '~



                            c~~~_~._.._        ~ ~<~;~rccu~r ~P

                                   OCT 2 7ZOZ~                                  ~          ~'   `~       ~ -.3r
                                                                                    .
                        ~ C t~~ RAL Crl;S"i;-PICT
                          ^Y                      OF Cr1LFFORtJif~ t        ~           ~~~~ fi r , S~ff~~'~~ ~~+"~ ~~"o
                          ----~----           _       _~~~_!T _


                                                                                        (~'11~'t'l1,f9 i'il)~li,jit~:itl(~'ail'I€i9~~~jiii~i+~)j.j~iiji'ii~
